IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 63 WM 2019
                                               :
                      Respondent               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 MATTHEW BRIAN WHITE,                          :
                                               :
                      Petitioner               :


                                            ORDER



PER CURIAM

       AND NOW, this 14th day of November, 2019, the Motion to File Appeal Nunc Pro

Tunc is GRANTED. Counsel is DIRECTED to file the Petition for Allowance of Appeal

within five days from date of this Order.